UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6159



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

MONROE ROOSEVELT PARKER, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-86-32-P, CA-95-321-3-P)


Submitted:   June 20, 1996                  Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Monroe Roosevelt Parker, Jr., Appellant Pro Se. Clifford Carson
Marshall, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2255 (1988) motion. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United
States v. Parker, Nos. CR-86-32-P; CA-95-321-3-P (W.D.N.C. Nov. 6,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                        DISMISSED




                                2